NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                         MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

DERRICK MARCUS TURNER,           )
                                 )
           Appellant,            )
                                 )
v.                               )               Case No. 2D15-480
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed August 31, 2016.

Appeal from the Circuit Court for
Hillsborough County; Gregory P. Holder
and Anthony K. Black, Judges.

Howard L. Dimmig, II, Public Defender,
and Keith W. Upson, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Chelsea S. Alper,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.

              We reverse Derrick Marcus Turner's judgment and sentence for

conspiracy to traffic in cocaine.1 We agree with the State's concession that the trial




              1
               Turner filed a petition alleging ineffective appellate counsel pursuant to
Florida Rule of Appellate Procedure 9.141(d), which was granted in part, and this court
court was prohibited by double jeopardy principles from setting aside the judgment of

acquittal on this charge, which was entered following the close of the State's case, and

then reinstating it after the defense rested. See Smith v. Massachusetts, 543 U.S. 462,

464-75 (2005).

             Reversed.


NORTHCUTT, LaROSE, and CRENSHAW, JJ., Concur.




afforded him a new direct appeal allowing him to challenge this specific conviction only.
Turner v. State, 171 So. 3d 722 (Fla. 2d DCA 2015) (table decision).
                                           -2-